Citation Nr: 0806924	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a neck disorder with 
right arm pain.
  
2. Entitlement to service connection for a left knee 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1976 and from May 1979 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

In January 2006, the veteran presented testimony at a 
decision review officer's hearing at the RO. A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of 
the further action required on your part.


REMAND

In a September 1998 VA examination a history of a back trauma 
in service secondary to a motor vehicle accident in 1978-1979 
was noted. The veteran was treated with morphine for pain. 
Chronic low back pain, degenerative disk disease of the 
lumbosacral spine with bilateral radiculopathy, and right C8 
and L5 radiculopathy secondary to herniated nucleus pulposus 
were diagnosed.  It was also noted that the veteran had 
bilateral knee problems secondary to degenerative joint 
disease.

A September 1998 VA joints examination report detailed that 
examination of both knees were conducted.  The report noted 
an in-service history of a right knee baker's cyst.  In 
addition the veteran was noted to have undergone a right knee 
arthroscopy in 1995.  Examination revealed a healed 
arthroscopy scar, right knee.  Examination included some mild 
dysfunction of the left knee.  The diagnoses included status 
post right knee arthroscopy and bilateral patello femoral 
syndrome.

By a July 2000 rating action, service connection was granted 
for a herniated nucleus pulposus L3-4 with left lower 
extremity radiculopathy.

In August 2000 the veteran filed a claim for service 
connection for a bilateral knee disorder and a neck disorder 
with right arm pain.  

By rating action in October 2001, service connection was 
denied for a neck disorder with right arm pain and for right 
and left knee disorders. In making that determination the RO 
noted that while service medical records revealed treatment 
for a cervical strain with right arm pain in 1984, the 
records do not reveal any chronic condition or permanent 
residuals.  Likewise, service records did not reveal any 
chronic knee disorders. The service separation examination 
was also silent as to any chronic neck or knee disorders.

The file contains extensive and duplicative VAMC treatment 
records from March 1996 through October 2005, including an 
October 2001 radiological studies reporting narrowing of the 
joint space of both knees and diagnosing the veteran with 
bilateral malalignment of both knees.   

The file also contains treatment records from the Keller Army 
Community Hospital, West Point, New York dated in March 1996 
(21/2 years after service).  At that time the veteran reported 
slipping three months prior and twisting his left knee.  He 
underwent a left knee arthroscopy, partial medial 
meniscectomy and chondroplasty medial femoral condyle.

Subsequently in a March 2003 letter from Keller Army 
Community Hospital it was noted that the veteran had been a 
patient at the hospital since January 1996:

when he sustained an injury to his right 
knee 3 months after military retirement 
and was diagnosed with a medial meniscus 
tear.  

He underwent surgery in March 1996.  He underwent repeat 
arthroscopic debridement of the right knee in November 2002. 
The examiner noted the degenerative joint disease had 
worsened significantly with near complete cartilage loss.  
The physician opined that:

Although a portion of his injury likely 
resulted from the fall he sustained in 
December of 1995, his arthroscopy 
revealed moderate to severe degenerative 
joint disease of both his patello-femoral 
and medial compartments.  This degree of 
injury was too severe to have resulted 
solely from his fall three months prior, 
but rather from many years of wear and 
tear on his right knee throughout his 
career in the military.

In a March 2005 decision by the decision review officer 
(DRO), service connection was granted for degenerative joint 
disease of the right knee while denying service connection 
for the left knee as service records were silent for a left 
knee disorder. The DRO noted the March 2003 medical opinion 
from the Keller Army Community Hospital in granting service 
connection for the right knee. The Board notes however that 
the aforementioned March 1996 operative report and records 
clearly indicate surgery was performed on the left knee and 
not the right knee. Whereas the March 2003 medical opinion 
written seven years later identifies the knee surgery as 
being performed on the right knee. In addition the medical 
opinion wrongly states the injury was incurred three months 
post service thereby placing the discovery of degenerative 
joint disease within one year of service.  Actually it 
occurred over two years post service.

The medical evidence indicates there likely is current left 
knee pathology, at the very least patello-femoral syndrome or 
malalignment affecting the left knee.  Further medical 
examination and opinion is necessary to determine if there is 
a current left knee disorder and if so, whether it is related 
to service.  In any event, a VA examination is required to 
determine which knee was operated on in March 1996 and to 
which knee the medical nexus opinion is applicable.

With regard to the neck disorder and right arm pain, the 
service medical records reveal treatment in service for 
lumbar spine pains for which service connection was granted 
as well as cervical strain for which it was not.  The lumbar 
and cervical complaints were subsequent to an in service 
motor vehicle accident.  At the present time the veteran has 
been diagnosed with degenerative joint disease with 
radiculopathy emanating from various locations of the 
cervical spine; degenerative disk disease, lumbar spine; and 
spinal stenosis of the lumbar spine.

In reviewing the claims, it does not appear that the RO 
adequately reviewed the veteran's service and post service 
medical records.  As a result the veteran has not been 
provided with adequate VA examinations for either claim and 
further development is in order.  In this regard, the Board 
reviewed the service and post service records and notes the 
aforementioned anomalies, in particular conflicting knee 
surgery records and evidence of in-service injury to the neck 
and/or cervical spine and a current cervical spine or neck 
disability.    

On remand the Board directs the RO to provide the veteran 
with examination by orthopedic and neurological specialists.  
The claims file and all available medical records are to be 
provided to the examiners for review prior to the 
examinations. VA medical opinions addressing whether the 
veteran currently suffers from diagnosed disabilities of the 
left knee and/or neck or cervical spine, and if so, whether 
such disabilities are related to service.

Finally, prior to arranging for the appellant to undergo 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical treatment 
records for the left knee and neck/cervical spine disorders 
since November 2005 which are not already in the claims file.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1. The RO should obtain all treatment 
records pertaining to care for the left 
knee and neck/cervical spine disorders 
dating since November 2005 from any known 
provider, including the VAMC not already 
in the claims file.  In addition obtain 
all records from the Keller Army 
Community Hospital, West Point, New York 
for the knee disorders from January 1996 
to the present.  If any pertinent records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file. The veteran is to be 
notified in writing.

2. Thereafter, the veteran must be 
afforded an examination by an orthopedic 
specialist to ascertain the nature and 
etiology of any diagnosed left knee 
disorder. The claim folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
physician in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate should be 
accomplished and all clinical findings 
should be reported in detail. Thereafter, 
if a left knee disorder is diagnosed, the 
examining physician must opine in writing 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current left knee disorder began or was 
aggravated during service. If arthritis 
is diagnosed the examiner must opine 
whether it is at least as likely as not 
that arthritis was compensably disabling 
within the first year following the 
veteran's separation from active duty in 
1993. The March 1996 operation report and 
the March 2003 medical opinion from the 
West Point Army Hospital must be 
considered and addressed.  A complete 
rationale for any findings/opinions 
expressed must be provided.  If the 
reviewing physician concludes that an 
opinion cannot be offered without 
resorting to speculation then he or she 
should state so in the report.

3. Upon completion of the requested 
development, the RO should schedule the 
veteran for an orthopedic and 
neurological examination pertaining to 
his claimed neck/cervical spine 
disability with right arm pain in 
accordance with the latest AMIE 
worksheets for rating cervical spine 
disorders, to include IVDS. The claim 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the physician in conjunction with the 
examination..  Any tests deemed necessary 
should be accomplished.  The VA examiner 
is to provide a comprehensive diagnosis 
of any current disabilities affecting the 
neck/cervical spine.  Following the 
examination, the physician must address 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed neck/cervical spine disorder 
was incurred in or aggravated by military 
service.  If arthritis is diagnosed the 
examiner must opine whether it is at 
least as likely as not that arthritis was 
compensably disabling within the first 
year following the veteran's separation 
from active duty in 1993.  The examiner 
is to specifically address the cervical 
strain complaint in 1984, and the 
extensive post service history of 
orthopedic and neurological cervical 
disabilities.  A complete rationale 
explaining the reasons for any proffered 
opinion should be provided.  

4. Following completion of the foregoing, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
issues of entitlement to service 
connection for a left knee disorder and a 
neck disorder with right arm pain on the 
basis of all the evidence on file and all 
governing legal authority.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and all laws and regulations pertinent to 
the issues.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
d0ecision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

